Judgment modified by reducing the verdict to four hundred and twenty-five dollars and thus eliminating the seventy-five dollar item relating to medical expenses, respecting which the trial court erroneously allowed incompetent testimony over defendant’s objection and exception. As so modified the judgment is unanimously affirmed, without costs. The order denying motion to review taxation of costs is unanimously affirmed, with ten dollars costs and disbursements. Present — Lazansky, P. J., Young,-Kapper, Hagarty and Carswell, JJ.